Citation Nr: 1823216	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  13-06 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial disability evaluation in excess of 60 percent for coronary artery disease (CAD), for the purpose of accrued benefits.

2. Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU) since August 31, 2010, for the purpose of accrued benefits.  


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney




ATTORNEY FOR THE BOARD

S. Anwar, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1968 to August 1969. He died in 2011, and the appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The appellant initially requested a Videoconference hearing in her November 2016 Substantive Appeal (VA Forms 9). In a March 2017 statement submitted by her authorized representative, she withdrew this hearing request in writing. Therefore, her request for a hearing is considered withdrawn. See 38 C.F.R. § 20.702 (e) (2017).

In March 2018, pursuant to the Board's November 2017 decision, the RO awarded the Veteran service connection for a left ankle scar and left lower extremity neuropathy, for the purpose of accrued benefits. These issues are no longer in appeal status. 

The case was remanded in November 2017 for evidentiary development. All actions ordered by the remand have been accomplished. 

The appeal is ready for appellate review. This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. 
FINDINGS OF FACT

1. The Veteran's CAD disability demonstrated with METS of 3.5, dizziness, dyspnea and fatigue, but without METS lower than 3.0, a history of chronic congestive heart failure, or left ventricle ejection fraction of less than 30 percent. 

2. Prior to his death, the Veteran's service-connected disabilities rendered him unable to obtain or maintain gainful employment.


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 60 percent for coronary artery disease have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.10, 4.104, Diagnostic Code (DC) 7005 (2017).  

2. The criteria for entitlement to a TDIU have been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16, 4.18, 4.19, 4.25 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities. Ratings are based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7.

For claims for increased ratings which arise out of an initial grant of service connection, the Board must consider the application of "staged" ratings for different periods from the filing of the claim forward, if the evidence suggests that such a rating would be appropriate. See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims). 

Additionally, the evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided. Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C. § 7104 (a) (West 2014). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims. See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

In assigning a higher disability rating, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's CAD was evaluated as 60 percent disabling under DC 7005 effective August 31, 2010. 

A 100 percent rating is warranted for coronary artery disease resulting in chronic congestive heart failure, or; workload of 3 metabolic equivalents (METs) or less, which results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent. A 60 percent rating is warranted with more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent. A 30 percent rating is warranted with a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 10 percent rating is warranted with a workload of greater than 7 METs, but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required.  38 C.F.R. § 4.104, Code 7005.

At the June 2011 VA medical examination, the Veteran denied a history of myocardial infarction, congestive heart failure, rheumatic heart disease, or any hospitalizations after his September 2006 bypass surgery. He reported intermittent daily episodes of dull pain on his left side. He also reported dyspnea, fatigue, dizziness, but denied syncope episodes. He reported he was able to perform activities of daily living, but that he was not physically active, noting he was unable to perform household chores. A stress test resulted in 3.3 METS. The examiner noted his left ventricle ejection fraction was 55 to 60 percent in February 2011. The stress test was terminated due to the Veteran's fatigue and shortness of breath. The examiner noted the Veteran's poor exercise tolerance and functional capacity "may be related" to a combination of emphysema and CAD.

As an initial matter, the appellant contends the Veteran was entitled to a 100 percent evaluation because the examiner did not discuss how the Veteran's medications ameliorated his conditions, or what his symptomatology would have been in an un-medicated state. The Board is precluded from denying a higher evaluation based on medication taken to relieve symptoms. See Jones v. Shinseki, 26 Vet. App. 56, 62-63 (2012) (where the effects of medication are not specifically contemplated by rating criteria, a higher rating may not be denied simply because symptoms are relieved by medication). However, examiners are not requested to note the ameliorative effects of medication, nor speculate as to the severity of a disability had a veteran been examined in an un-medicated state. 

It is the objective medical findings which indicate the severity of a disability, and it is upon those findings that an evaluation rating is determined. At the time of the June 2011 VA medical examination, the Veteran did not demonstrate METS lower than 3.0, nor chronic congestive heart failure, nor left ventricle ejection fraction less than 30 percent. In fact, he denied any episodes of congestive heart failure at the examination. The only reference to the effects of medication was a notation that one of the Veteran's medications was causing him dizziness. However, the RO did not indicate that the Veteran's disability warranted a lower evaluation based on the effects of this medication. 

The Board finds that the Veteran was not denied a higher evaluation based on the ameliorative effects of his medication. Given the medical findings at the June 2011 VA medical examination, the Board finds that an initial evaluation of 60 percent adequately reflected the Veteran's CAD disability. 

Total Disability Rating based on Individual Unemployability

The appellant contends that the Veteran was unable to gain and maintain any type of substantially gainful employment due to his service-connected disabilities since August 31, 2010. 

A total rating based on unemployability due to service-connected disabilities may be granted if the service-connected disabilities preclude the Veteran from obtaining or maintaining substantially gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent. 38 C.F.R. § 4.16 (a).  For those Veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16 (a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director, Compensation Service, for extraschedular consideration. 38 C.F.R. § 4.16 (b).

Provision 38 C.F.R. § 4.16 (a) establishes that the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.

In reaching a determination of a TDIU, it is necessary that the record reflect some factor which takes the Veteran's case outside the norm with respect to a similar level of disability under the rating schedule. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); 38 C.F.R. §§ 4.1, 4.15 (2016). The fact that a claimant is unemployed or has difficulty obtaining employment is not enough. The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment. Van Hoose, 4 Vet. App. at 363. 

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. Consideration shall be given in all claims to the nature of the employment and the reason for termination. 38 C.F.R. § 4.16 (a).

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Consideration may be given to a veteran's level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted. See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose, 4 Vet. App. at 363.

As of August 31, 2010, service-connected disability compensation was in effect for coronary artery disease at 60 percent disabling; residual fracture of os calcis by gunshot at 30 percent disabling; let ankle scar at 10 percent disabling; and neuropathy of the left lower extremity at 10 percent disabling. The combined rating for these disabilities was 80 percent.  The initial threshold requirements for entitlement to TDIU are thus met. The question for consideration is whether the Veteran was capable of performing the physical and mental acts required by employment.

The Veteran reported at his June 2011 VA medical examination that he was laid off in September 2009. However, employment records indicate the Veteran received payments through June 2010. The appellant reported that the Veteran's treating physician advised him not to return to work due to the deteriorating effect stress might have on the Veteran's overall physical condition.
 
At the February 2011 VA medical examination, the examiner noted the Veteran's CAD had a "significant" impact on his activities, indicating limited walking and fatigue as major factors. 

At the June 2011 VA medical examination, the Veteran reported intermittent chest pain that lasted throughout the day and was non-exertional. He also reported dyspnea and fatigue on exertion, and intermittent dizziness. The stress test administered during the examination was terminated due to fatigue and shortness of breath. The Veteran also reported increased dizziness from his heart medication.

Affording the Veteran the benefit of the doubt, the cumulative effects of his coronary artery disease and associated treatment rendered him unable to gain and maintain gainful employment since August 31, 2010. Entitlement to TDIU is granted. 


ORDER

An initial evaluation in excess of 60 percent for a coronary artery disease disability is denied, for purposes of accrued benefits.

TDIU is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


